Lynch, J. (dissenting).
The respondent PBA is the collective bargaining agent for members of the Port Authority police force. Its relationship to appellant is contained in a contract entitled a memorandum of agreement that calls for arbitration of alleged violations of it (with one exception not relevant here). This proceeding arises out of appellant’s dismissal of a police officer who, after a hearing had been found guilty of soliciting a sex act from a prostitute and assaulting and robbing her. Section XXVI of the memorandum of agreement specifies that the disciplinary procedures applicable to police *499officers shall be as set forth in PAI 20-1.10. Respondents filed a grievance alleging that the police officer was not guilty, that the proof was insufficient and the punishment excessive. The grievance was rejected; the respondent PBA sought arbitration. The appellant moved to stay arbitration. Its motion was denied by Special Term.
We agree with the majority that Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. (United Liverpool Faculty Assn.) (42 NY2d 509) holds that in the field of public employment subject to the Taylor Law, an agreement to arbitrate an issue must be express, direct and unequivocal, as distinct from the private sector where there is a presumption of arbitrability. Whether the Port Authority’s employment is public and subject to the Taylor Law or private (but, see, Matter of Agesen v Catherwood, 26 NY2d 521), we find the agreement here meets the Liverpool standard. Section XXI of the memorandum of agreement recites that an alleged violation of any of its provisions is subject to the grievance-arbitration procedure of its annexed Appendix F that in turn defines a grievance as a complaint with respect to the "application or interpretation” of any provision that would constitute a violation of the memorandum of agreement. PAI 20-1.10, incorporated into the memorandum of agreement by section XXVI, states that disciplinary action, including dismissal, shall be based upon "good and sufficient cause or reason”. The gist of the grievance here is that the appellant did not apply the standard provided by the memorandum of agreement to the disciplinary action it took. Thus, we find, as did Special Term, that "the issue of discipline, insofar as it involves the application or interpretation of the collective agreement by the Port Authority is, by express provision, subject to arbitration”.
Accordingly, the order and judgment (one paper) appealed from should be affirmed.
Sullivan, J., concurs with Fein, J.; Silverman, J. P., concurs in an opinion; Markewich, and Lynch, JJ., dissent in an opinion by Lynch, J.
Order and judgment (one paper), Supreme Court, New York County, entered on June 27, 1978, reversed, on the law, without costs and without disbursements, the judgment vacated, the application granted and the arbitration proceeding presently pending between the parties permanently stayed.